UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 14-2140


DAVID R. RUBY,

                 Plaintiff - Appellee,

          v.

HELEN E. RYAN, MYKAL S. RYAN,

                 Defendants – Appellants,

          and

JUDY ROBBINS, U.S. TRUSTEE,

                 Trustee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:14-cv-00108-MSD-TEM)


Submitted:   February 25, 2015              Decided:   March 3, 2015


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Helen E. Ryan, Mykal S. Ryan, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Helen E. Ryan and Mykal S. Ryan seek to appeal the district

court’s order directing them to show cause why their appeal from

the     bankruptcy       court’s      orders       should    not    be     dismissed     for

failure to prosecute.            This court may exercise jurisdiction only

over     final       orders,     28    U.S.C.       § 1291    (2012),       and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).               The order the Ryans seek to appeal

is    neither    a    final    order    nor    an    appealable      interlocutory       or

collateral order.          Accordingly, we dismiss the appeal for lack

of jurisdiction.           We dispense with oral argument because the

facts    and     legal    contentions      are      adequately      presented       in   the

materials       before    this     court   and      argument       would    not    aid   the

decisional process.



                                                                                  DISMISSED




                                               2